UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4460



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALEJANDRO HERNANDEZ-SALAS, a/k/a Adolfo Perez,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (CR-03-101)


Submitted:   February 28, 2007            Decided:   March 15, 2007


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William L. Davis, III, Lumberton, North Carolina, for Appellant.
Thomas Richard Ascik, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alejandro Hernandez-Salas entered a guilty plea, pursuant

to a plea agreement, to conspiracy to possess with intent to

distribute    methamphetamine       and     cocaine        base,    21   U.S.C.

§§ 841(a)(1), 846 (2000).        He received a sentence of thirty-seven

months’ imprisonment.

            Hernandez-Salas’ counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that he has

concluded    there    are   no   meritorious      issues    for    appeal,   but

addressing the voluntariness of Hernandez-Salas’ guilty plea and

propriety of his sentence.         Hernandez-Salas was notified of his

right to file a pro se informal brief; however, he did not file

such a brief.        In accordance with Anders, we have reviewed the

entire record in this case and have found no meritorious issues for

appeal.

            Therefore, we affirm Hernandez-Salas’ conviction and

sentence. This court requires that counsel inform Hernandez-Salas,

in writing, of the right to petition the Supreme Court of the

United States for further review. If Hernandez-Salas requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Hernandez-Salas.                We dispense with

oral   argument   because    the   facts    and    legal     contentions     are


                                    - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -